     Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 1 of 21




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION

United States of America,

v.                                     Case No. 1:19-cr-00399

Arnold Dewitt Holland,                 Michael L. Brown
                                       United States District Judge
                        Defendant.

________________________________/

                          OPINION & ORDER

     The United States charged Defendant Arnold Dewitt Holland with

producing child pornography, enticing a minor, committing a felony

offense involving a minor as a convicted sex offender, and possessing and

distributing child pornography. (Dkt. 1.) The Government claims he

committed these crimes while on supervised release after a prior

conviction for the receipt of child pornography, the revocation of his

supervised release in that case, and the imposition of another term of

supervised release. (Id.) Defendant Holland moved to suppress evidence

from four cell phones United States Probation Officers seized from his

residence. (Dkts. 13; 16.) Magistrate Judge Larkins held an evidentiary

hearing and heard testimony from Georgia Bureau of Investigation
     Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 2 of 21




Special Agent Elizabeth Bigham and Senior U.S. Probation Officer

Shannon Brewer.        (Dkts. 23; 28.)       He issued a Report and

Recommendation saying this Court should deny Defendant Holland’s

motion. (Dkt. 36.) The Court adopts that recommendation.

I.   Background

     In 2004, Defendant Holland was sentenced to 151 months

imprisonment after pleading guilty to ten counts of receiving child

pornography. (Dkt. 24-6.) He was released from custody in July 2014

and began serving a three-year term of supervised release. (Id.; Dkt. 28

at 48–49.) Both before his release from custody and when he began

serving his term of supervised release, Defendant Holland resided at a

halfway house known as Dismas House.           In February 2015, he was

expelled from Dismas House for having a cell phone with photo

capabilities — a violation of house rules. (Dkt. 28 at 48.)

     On January 21, 2017, Defendant Holland’s probation officer visited

him at his residence and discovered several unauthorized cell phones.

(Id. at 50.) The officer asked Defendant Holland if they contained




                                     2
     Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 3 of 21




pornography, and he said “there would be ages 16 and up.” (Id.)1 After

confiscating the phones and searching them, the probation officer moved

to revoke Defendant Holland’s supervised release in May 2017 claiming

he had failed to follow the instructions of a compliance contract that was

part of his supervised release by (1) possessing seven cell phones (capable

of accessing the internet, and having done so without first obtaining

written permission from his supervising officer) and (2) possessing two

phones that contained sexually oriented material or pornography. (Dkts.

28 at 51; 24-7.) Defendant Holland admitted these violations. (Dkts. 28

at 51; 24-8.) The Court revoked his supervised release and sentenced

him to one day imprisonment and twenty-four months of supervised

release, with six months to be served at Dismas House. (Dkt. 24-8.)

     On August 3, 2017, Holland entered into a new sex offender

compliance contract as part of the conditions of his supervised release.

(Dkt. 24-9.) The compliance contract stated that he could not “possess,

purchase or subscribe to any sexually oriented material or pornography


1 During the evidentiary hearing before Magistrate Judge Larkins,
Officer Brewer explained that she did not monitor Defendant Holland in
January 2017. She began monitoring him in March 2018 and, at that
time, familiarized herself with his probation file and learned of his
statement to her predecessor officer in January 2017. (Dkt. 28 at 42–43.)

                                     3
     Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 4 of 21




to include mail, computer, telephone (900 telephone numbers), video or

television, nor patronize any place where such material or entertainment

is available.” (Id. at 1.) He was also required to “obtain written approval

from [his] U.S. Probation Officer to use an electronic bulletin board

system, services that provide access to the Internet, or any public or

private computer network” and to “permit routine inspection of any

computer systems, hard drives, and other media storage materials to

confirm compliance with this condition,” with such inspection “to be no

more intrusive than is necessary to ensure compliance with this

condition.”   (Id. at 2.)   He additionally agreed that “[a]ny computer

system which is accessible to [him] is subject to inspection” and that he

would “permit confiscation and/or disposal of any material considered

contraband.” (Id.) In short, during his supervised release, Defendant

Holland was not allowed to (1) possess any sexually oriented material,

(2) use the internet without permission, or (3) possess any cell phone

capable of accessing the internet. (Id.)

     Defendant Holland resided at Dismas House again from October

2017 until April 12, 2018. (Dkt. 28 at 52, 54, 67–68.) As explained above,

Dismas House rules prohibited him from possessing a cell phone without



                                     4
     Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 5 of 21




approval or possessing any other device that could access the internet.

(Id. at 68.) Though Holland requested approval to possess internet-

capable devices, Dismas House never gave its authorization. (Id. at 53.)

Defendant Holland criticizes Magistrate Judge Larkins for not including

the fact that he passed a polygraph test in early 2018 (while at Dismas

House) indicating (he says) he was not accessing the internet, possessing

cell phones, or viewing pornography. (Dkt. 9.) He took and passed

another polygraph examination in August 2018. (Dkt. 28 at 76.) He also

asked his probation officer several times for permission to have a cell

phone with internet capabilities but received no such approval. (Id. at

53, 72.)

      As explained above, Officer Brewer began supervising Defendant

Holland in March 2018. (Id. at 43.) Upon receiving the assignment, she

reviewed Defendant Holland’s presentence investigation report, the

judgment and commitment materials, documents regarding his case,

notes from previous supervising officers, and his compliance contract.

(Id. at 44–45.)   Officer Brewer learned that Defendant Holland had

previously been charged with sex offenses involving minors, including the

1996 case that resulted in a mistrial and the 1999 case involving a minor



                                     5
       Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 6 of 21




boy that was dismissed after the victim recanted. (Id. at 46–47.) She

also learned that, after dismissal of the 1996 case, federal agents

recovered Defendant Holland’s diary, which showed he had written

extensively about his relationship with the victim and urged the victim

to recant his earlier allegations against Defendant Holland. (Id. at 47.)

Officer Brewer also learned details concerning the charges underlying

Defendant Holland’s 2004 federal conviction, his 2015 dismissal from

Dismas House for having an unauthorized cell phone, and the 2017

revocation of his supervised release. (Id. at 48.) She also knew that, as

part of his sex offender treatment in 2014, he had taken a psychosexual

evaluation which scored him as having a high risk of reoffending. (Id. at

52.)

       On March 31, 2018, the National Center for Missing and Exploited

Children (“NCMEC”) received a cybertip indicating that, in December

2017 and January 2018, someone using the name “yungcool1s” uploaded

four images of prepubescent boys to Instagram. (Dkt. 28 at 12–13, 28;

Gov’t Ex. 1.)2 Instagram reported that the display name for the account



2The law requires internet service providers to report suspected child
pornography, child sex trafficking, or online exploitation of a child to


                                       6
     Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 7 of 21




was “Yung In Atl” and that the associated email address was

branbarn90@gmail.com. (Dkt. 28 at 13, 28.) NCMEC forwarded the

information to the GBI, which assigned it to SA Bigham in April 2018.

(Id. at 10, 27.) The information she received from NCMEC include an IP

address associated with one of the uploads. (Id. at 14–16.) From publicly

available information, SA Bigham determined T-Mobile owned the IP

address, suggesting the image had been uploaded from a mobile device.

(Id. at 14–15, 34.)      Unfortunately, T-Mobile no longer had any

information about the IP address. (Id.) She also sent a subpoena to

Google for subscriber information on the “branbarn90” Gmail account.

(Id.) Google provided information linking that email with the phone

number 404-914-4767.      (Id. at 15–18; Dkt. 24-3.)     SA Bigham then

learned that Defendant Holland had listed that phone number on his

Georgia driver’s license. (Dkt. 28 at 16–18.)




NCMEC in the form of a “cybertip.” (Dkt. 28 at 9); see also 18 U.S.C.
§ 2258A (reporting requirements for providers to reduce and prevent
“online child sexual exploitation”; providing further that NCMEC may
forward reports to state and federal law enforcement). Cybertips
pertaining to Georgia are forwarded to and handled by a GBI task force.
(Id.)

                                     7
     Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 8 of 21




     SA Bigham looked into Defendant Holland and learned that he had

a criminal history, had been convicted of child exploitations, and was a

registered sex offender. (Id. at 18.) SA Bigham queried NCMEC for any

other cybertips including “yungcool1s” and, in December 2018, obtained

a separate NCMEC cybertip from Tumblr with what appeared to be

hundreds of links to suspected child pornography; however, she was

unable to view the images because the links no longer functioned. (Id.;

see also Dkt. 24-4.)

     On January 3, 2019, SA Bigham called Officer Brewer and reported

that the GBI had received a cybertip that Holland was uploading erotic

images of ten- to twelve-year-old boys to Instagram. (Dkt. 28 at 21, 25,

60.) SA Bigham told Officer Brewer that the boys were not entirely nude,

but that an outline of their penises could be seen in the photographs. (Id.)

SA Bigham also reported that Defendant Holland’s phone number had

been used to establish the Instagram account. (Id.) Neither Officer

Brewer nor SA Bigham recalled whether SA Bigham told Officer Brewer

the dates on which the four images had been uploaded to Instagram. (Id.

at 21, 60–65.)     SA Bigham could not recall the specifics of the

conversation but testified that she provided Officer Brewer the



                                     8
        Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 9 of 21




information she had learned from her investigation of the NCMEC lead.

(Id.)

        Based on the information she received from SA Bigham, as well as

her other knowledge of Defendant Holland’s behavior and criminal

activity (including the revocation of his prior supervised release and

dismissal from Dismas House for having an unauthorized cell phone),

Officer Brewer was concerned that Defendant Holland had violated his

compliance contract.3 (Id. at 60–61.) On January 14, 2019, she and other

Probation Officers searched Defendant Holland’s residence and seized

four cell phones containing evidence used to file criminal charges in this

case. (Id. at 24, 80–81.)

        Defendant Holland moved to suppress the search of his home, the

seizure of the phones, and (as a result) the search of the phones. The

Magistrate Judge concluded that the totality of the circumstances




3 Officer Brewer testified that before the search, she did not know when
the four images had been uploaded to Instagram. (Dkt 28 at 65.) But,
according to Officer Brewer, even if SA Bigham had told her that the
images had been uploaded approximately a year before the search,
Officer Brewer would still have had the same concerns because “all the
risks were still present” — namely, that Defendant Holland had
unauthorized access to the internet and possession of sexually oriented
material. (Id. at 61–62, 65.)

                                        9
      Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 10 of 21




established a reasonable suspicion that Defendant Holland had violated the

conditions of his release.    He thus recommended denial of Defendant

Holland’s motion to suppress. (Dkt. 36 at 15–16.) Defendant Holland filed

objections to that recommendation. (Dkt. 40.)

II.    Legal Standard

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1);

Fed. R. Crim. P. 59; Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir.

1982) (per curiam). A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The

district judge should “give fresh consideration to those issues to which

specific objection has been made by a party.” Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation omitted). For

those findings and recommendations to which a party has not asserted

objections, the court must conduct a plain error review of the record.

United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).




                                      10
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 11 of 21




      Parties filing objections to a magistrate judge’s report and

recommendation must specifically identify those findings to which they

object.   Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988).

“Frivolous, conclusive, or general objections need not be considered by the

district court.”   Id.   The Court has conducted a de novo review of

Defendant Holland’s motions to suppress.

III. Analysis

      Defendant Holland claims the Magistrate Judge erred in finding

the information Officer Brewer had on the day of the search was

sufficient to create a reasonable suspicion to believe he had violated the

terms of his supervised release. (Dkt. 40 at 13, 17.) He claims Officer

Brewer based her search only on “the mention of Mr. Holland’s phone

number being associated with a vague cybertip (that did not contain child

pornography).” (Id. at 16.) He claims that information was insufficient

to pass constitutional muster. This Court disagrees.

      Probationers are entitled to protection from unreasonable searches

and seizures under the Fourth Amendment. See Owens v. Kelley, 681

F.2d 1362, 1367–68 (11th Cir. 1982).       Their expectation of privacy,

however, is diminished. Id. “Such limitations are permitted because



                                    11
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 12 of 21




probationers have been convicted of crimes and have thereby given the

state a compelling interest in limiting their liberty in order to effectuate

their rehabilitation and to protect society.” Id. at 1367. The Eleventh

Circuit has held that a warrantless search of a probationer’s residence by

probation officers is constitutionally permissible where it is based on a

“reasonable suspicion” that the probationer is in violation of his probation

conditions or engaged in criminal conduct. See United States v. Carter,

566 F.3d 970, 975 (11th Cir. 2009); see also United States v. Riley, 706 F.

App’x 956, 960 (11th Cir. 2017) (“[P]robation officers are required to have

reasonable suspicion of criminal conduct in order to search a probationer’s

residence when the terms of probation do not require him to submit to

warrantless searches.”), cert. denied, 138 S. Ct. 699 (2018); United States

v. Wasser, 586 F. App’x 501, 505 (11th Cir. 2014) (concluding that, after

probation officers lawfully entered a probationer’s residence, they

developed reasonable suspicion that probationer had violated the terms

of his probation, justifying a search of the residence for additional

violations); United States v. Gomes, 279 F. App’x 861, 869 (11th Cir. 2008)

(“A probationer’s house may be searched based upon reasonable

suspicion.”); United States v. Denton, No. 1:11-CR-00546-AT-RGV, 2012



                                    12
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 13 of 21




WL 3871929, at *7–8 (N.D. Ga. June 19, 2012) (all that was required to

search a probationer’s computer was reasonable suspicion, even where

the probation agreement did not require him to submit to warrantless

searches), report and recommendation adopted, 2012 WL 3871927 (N.D.

Ga. Sept. 5, 2012). Reasonable suspicion consists of a sufficiently high

probability that criminal conduct (or conduct in violation of probation

conditions) is occurring to make the intrusion on the individual’s privacy

interest reasonable. United States v. Yuknavich, 419 F.3d 1302, 1311

(11th Cir. 2005). To determine whether the officer has a particularized

and objective basis for suspected wrongdoing, the court must examine the

totality of the circumstances and “take stock of everything [officers] knew

before searching.”   Id.

     Having reviewed the evidence presented de novo, this Court agrees

with Magistrate Judge Larkin’s conclusion that the totality of the

circumstances gave Officer Brewer reasonable suspicion to believe

Defendant Holland violated the conditions of his release, including his

compliance contract. At the time of the search, Officer Brewer knew

Defendant Holland had a lengthy criminal history involving sexual

offenses against minors, including the receipt of child pornography, and



                                    13
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 14 of 21




a sexual proclivity for minor boys. She knew of the 1996 mistrial on sex

offenses involving minors, the dismissal of the 1999 case involving a

minor boy, and the diary entries in which Defendant Holland wrote about

convincing the boy to recant his allegations.       She knew he had a

psychosexual evaluation at the time of his release in 2014 and that it

determined he was a high risk for reoffending. She knew that in 2015,

Dismas House expelled him for possession of an unapproved cell phone.

She knew that he had previously admitted violating conditions of

supervised release for his 2004 conviction by possessing seven cell phones

capable of internet access and two phones that contained pornography.

She knew that, when asked if the phones contained pornography,

Defendant Holland said “there would be ages 16 and up.” (Dkt. 28 at 50.)

In his objections to the Report and Recommendation, Defendant Holland

says the Magistrate Judge erred in characterizing this testimony as an

admission by him that there would be child pornography on the phones.

(Dkt. 40 at 6.) He recognizes the Magistrate Judge did not expressly state

this but insists “it was implied by the [M]agistrate [J]udge.” (Id.) The

Magistrate Judge accurately summarized the testimony and made no

inaccurate “implications.” Keep in mind Defendant Holland did not say



                                    14
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 15 of 21




the phones would only contain adult pornography or something like that.

He said “there would be ages 16 and up.”4

     The fact that he was not prosecuted for possessing child

pornography on that occasion (or even that no such images were found

on the phones in 2017) is irrelevant. Regardless of what might have

been found, Defendant Holland said there would be images of people as

young as 16 years old. The presence or absence of child pornography

was not the issue — he violated the conditions of his supervised release



4 Defendant Holland raises several other objections to the Magistrate
Judge’s recitation of facts. The Magistrate Judge, for example, wrote
that, after Dismas House expelled Defendant Holland in February 2015
for possessing an unauthorized cellular telephone, probation took no
action to revoke his supervision. (Dkt. 36 at 4.) Defendant Holland says
this reference “implies that [Defendant Holland] may have been in
violation” of the terms of his supervised release by having the cell phone
when his conditions did not prevent him from doing so. (Id.) The
Magistrate Judge, however, never said that and made it clear that his
possession of the phone was a violation of Dismas House rules. That was
why the halfway house expelled him. (Dkt. 36 at 4.) Defendant Holland
ignores the salient fact – that he possess a cell phone when he was not
authorized to do so. The Court notes Defendant Holland’s point and
understands which rules he violated. Defendant Holland further argues
that the R&R improperly found he was “removed” from a sex offender
treatment group for making excuses and attempting to manipulate the
group. (Dkt. 40 at 7.) Defendant Holland explains that he was not
“removed” but rather was “voted out” of the group for being manipulative.
(Id.) To the extent there is a difference, the Court accepts Defendant
Holland’s version of the facts.


                                    15
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 16 of 21




by possessing the phones and any pornography. Officer Brewer knew he

had admitted to possessing pornography and said he thought it might

include photos of people 16 and up at the time she decided to search his

house in 2019.

     She also knew that he had access to the internet in early 2017 as

he said something to his treatment provider at the time about having

seen a message on Snapchat. (Dkt. 28 at 50–51.) She also knew that he

had been ejected from his sex offender treatment group at about the

same time for being manipulative. (Id.) All of this means that Officer

Brewer knew Defendant Holland had not complied with the conditions

of his supervised release in significant ways. On cross examination, she

testified that she knew Defendant Holland “had made several comments

to polygraphers [and] to treatment providers about having used internet

capable devices” while on supervised release. (Dkt 28 at 67.) This

included knowing that, in 2015 after failing a polygraph examination,

Defendant Holland admitted using another person’s phone to look at

images, fantasizing about minors, and trading images with two men he

had met in prison. (Id. at 57–59.)

     She also knew that, in December 2017 and January 2018, someone



                                     16
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 17 of 21




using an Instagram account linked to a phone number Defendant

Holland used for his Georgia drivers’ license uploaded four erotic images

of minor boys. She knew the Instagram account also appeared linked to

Atlanta — where Defendant Holland lived — as it had the name “Yung

in Atl.” She knew that name also suggested an interest in minors. She

also knew Defendant Holland wanted to have an internet capable device

as he had repeatedly requested permission to do so. (Id. at 71–72.)

“Taken together, the facts and the rational inferences that follow

indicate the high probability that [Defendant Holland] was violating the

conditions of his supervised release at the time of the search,” including

his possession of unauthorized internet-capable devices and sexually

oriented material/pornography. United States v. Collins, 683 F. App’x

776, 779 (11th Cir. 2017).

     In support of his claim that Officer Brewer based her decision to

search his home only on a “vague cybertip,” Defendant Holland says

Officer Brewer was aware of much of this information before the cyber

tip. (Dkt. 40 at 16.) He says “the only significant event between the

time that Officer Brewer began supervising [Defendant] Holland in

March 2018 and the time she executed the search of his home . . . was



                                    17
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 18 of 21




the communication by phone from Agent Bigham” about the cybertip.

(Id.) He claims the fact Officer Brewer acted quickly to conduct the

search after speaking with Agent Bigham indicates the information

Agent Bigham provided was the “actual deciding factor” for Officer

Brewer to conduct the search. (Id. at 17.) That may be. But, it does not

mean it was all she had. She received that information in the context of

all the other information she had about him, his prior convictions and

arrests, his prior violation of supervised release by possessing internet

capable phones and pornography, his admissions at the time of his prior

violation, and his desire to access the internet.          The additional

information from the cyber tip pointing to specific images linked to his

phone number may have been the proverbial straw that broke the

camel’s back but it was not all Officer Brewer had to consider.5

Defendant     Holland’s     argument       exhibits    a     fundamental




5 Defendant Holland’s suggestion that the Instagram images did not
contain child pornography is irrelevant. The Compliance Contract
precluded Defendant Holland from possessing — not just pornography
— but any sexually oriented material. The Instagram posts certainly
crossed that line. (Dkt. 30 at 17–18.) That the genitalia of the boys
depicted in the photographs was not fully exposed does not negate
reasonable suspicion that Holland had violated the terms of his
supervised release.

                                    18
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 19 of 21




misunderstanding of the totality of the circumstances.

     Defendant Holland also argues the Magistrate Judge failed to

consider “many questions raised by the cybertip.” (Dkt. 40 at 15.) He

claims, for example, the Magistrate Judge should have considered who

owned the phone number at time it was “tied” to the email, what device

was used at the time the number and the Gmail account were “tied

together,” and what ISP was used when the number and email were

“tied together.” (Id.) The law, however, looks to what Officer Brewer

knew at the time. Absent evidence that she (or Agent Bigham) turned a

blind eye to this information in order to avoid evidence pointing away

from Defendant Holland, other things the officers could have done as

part of their investigation does not negate reasonable suspicion that

existed to form the totality of the circumstances known at the time.

     Defendant Holland also says the Magistrate Judge wrongfully

ignored the fact that he passed several polygraph examinations. He

knew this fact.   The Magistrate Judge also knew that, during an

examination in 2018 that Defendant Holland passed, he admitted to

accessing the internet when he was not allowed to and then later tried

to pull that admission back. (Dkt. 28 at 70–71.) The Magistrate Judge



                                    19
    Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 20 of 21




knew that in January 2019 he told his treatment provider he had run

into a prior victim by accident — a fact he failed to report to Officer

Brewer despite his obligation to do so. (Id. at 57.) And, as explained

above, the Magistrate Judge also knew that, in 2015, he failed a

polygraph test and admitted to using another person’s phone to scroll

through images and have fantasies about minors, and to having accessed

the internet to trade images with men he had met while in prison. (Id.

at 58-59.).   The testimony about Defendant Holland’s polygraph

examination does not support his argument.

     Finally, he argues that the Magistrate Judge wrongfully ignored

the significance of the fact he was living at Dismas House in December

2017 and January 2018 when the images were posted to Instagram, was

not permitted to have internet access while living there, and was not

accused of having violated the terms of his residency. (Dkt. 40 at 13.)

Indeed, Defendant Holland passed a polygraph test at that time. The

Magistrate Judge considered these facts and properly concluded the

mere fact he was not caught using an internet capable device does not

mean he did not do so. (Dkt. 36 at 17–18.) After all, mobile devices are

portable and relatively easy to conceal. And, during his prior stay at



                                    20
      Case 1:19-cr-00399-MLB-JKL Document 43 Filed 06/11/20 Page 21 of 21




Dismas House he ignored the rules and had an unauthorized cell phone.

(Dkt. 28 at 49.)      Defendant Holland undoubtably demonstrated a

penchant for possessing unauthorized mobile devices while on

supervised release.

       Ultimately, taken together, the totality of the facts (and the

obvious inferences that follow) provided Officer Brewer a reasonable

suspicion that Defendant Holland was violating the conditions of his

supervised release at the time of the search.

IV.    Conclusion

       The Court OVERRULES Defendant Holland’s Objections to the

Report and Recommendation (Dkts. 40), ADOPTS the Magistrate

Judge’s Report and Recommendation (Dkt. 36), and DENIES Defendant

Holland’s Motions to Suppress (Dkts. 13; 16).

       SO ORDERED this 11th day of June, 2020.




                                      21
